                                                                                   Case 2:20-cv-11555-DSF-MRW Document 14 Filed 03/29/21 Page 1 of 3 Page ID #:40



                                                                                   1    Scott Alan Burroughs (SBN 235718)         Carla M. Wirtschafter (SBN 292142)
                                                                                        scott@donigerlawfirm.com                  Email: cwirtschafter@reedsmith.com
                                                                                   2    Justin M. Gomes (SBN 301793)              Jordan W. Siev (pro hac vice forthcoming)
                                                                                        jgomes@donigerlawfirm.com                 Email: jsiev@reedsmith.com
                                                                                   3    DONIGER / BURROUGHS                       REED SMITH LLP
                                                                                        603 Rose Avenue                           1901 Avenue of the Stars, Suite 700
                                                                                   4    Venice, California 90291                  Los Angeles, CA 90067-6078
                                                                                        Telephone: (310) 590-1820                 Telephone: (310) 734-5200
                                                                                   5                                              Facsimile: (310) 734-5299
                                                                                        Attorneys for Plaintiffs
                                                                                   6                                              Attorneys for Defendants
                                                                                   7

                                                                                   8                           UNITED STATES DISTRICT COURT
                                                                                   9                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10
                                                                                                                                  Case No.: 2:20-cv-11555-DSF-MRW
                 A limited liability partnership formed in the State of Delaware




                                                                                         ARISH AHMAD KHAN, p/k/a
                                                                                   11    “KING KHAN”, an individual; and          [Hon. Dale S. Fischer]
                                                                                   12    SABAA LOUISE AHMAD KHAN,
                                                                                         p/k/a “SABA LOU”, an individual,         JOINT NOTICE OF SETTLEMENT
REED SMITH LLP




                                                                                   13                                             AND STIPULATED REQUEST TO
                                                                                                       Plaintiffs,                EXTEND DEFENDANT’S RESPONSE
                                                                                   14                                             DEADLINE (L.R. 40-1)
                                                                                              vs.
                                                                                   15                                             [Filed concurrently with [Proposed]
                                                                                                                                  Order]
                                                                                   16    ROBYN RIHANNA FENTY, an
                                                                                         individual; and DOES 1 through           Complaint Filed: December 22, 2020
                                                                                   17    10, inclusive,

                                                                                   18                      Defendants.

                                                                                   19

                                                                                   20
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                -1-                                US_ACTIVE-145776994

                                                                                                     JOINT NOTICE OF SETTLEMENT AND STIPULATED REQUEST TO EXTEND
                                                                                                                DEFENDANT’S RESPONSE DEADLINE (L.R. 40-1)
                                                                                   Case 2:20-cv-11555-DSF-MRW Document 14 Filed 03/29/21 Page 2 of 3 Page ID #:41



                                                                                   1             JOINT NOTICE OF SETTLEMENT AND REQUEST TO EXTEND
                                                                                   2                           DEFENDANT’S RESPONSE DEADLINE
                                                                                   3            Plaintiffs Arish Ahmad Khan, p/k/a “King Khan” and Saba Louise Ahmad
                                                                                   4    Khan, p/k/a “Saba Lou” (“Plaintiffs”) and Rihanna Robyn Fenty (“Defendant”).
                                                                                   5    hereby advise the Court that they have reached an agreement in principle to resolve
                                                                                   6    the above referenced matter. The Parties are working on finalizing a formal settlement
                                                                                   7    agreement. Once all of the appropriate signatures have been obtained, an executed
                                                                                   8    Stipulation of Dismissal With Prejudice will be filed with the Court.
                                                                                   9            Defendant’s deadline to file a responsive pleading is March 31, 2021. In light
                                                                                   10   of the foregoing, the Parties stipulate and jointly request the Court to extend
                                                                                   11   Defendant’s response deadline by 30 days, from March 31, 2021 to until April 30,
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   2021.
                                                                                   13           SO STIPULATED.
REED SMITH LLP




                                                                                   14
                                                                                        DONIGER / BURROUGHS                     REED SMITH LLP
                                                                                   15

                                                                                   16   /s/ Scott Alan Burroughs                /s/ Carla M. Wirtschafter
                                                                                        Scott Alan Burroughs
                                                                                   17   Justin M. Gomes                         Carla M. Wirtschafter
                                                                                        Attorneys for Plaintiffs                Jordan W. Siev (pro hac vice forthcoming)
                                                                                   18                                           Attorneys for Defendant
                                                                                   19
                                                                                        Dated: March 29, 2021
                                                                                                                                Dated: March 29, 2021
                                                                                   20
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                  -2-
                                                                                                      JOINT NOTICE OF SETTLEMENT AND STIPULATED REQUEST TO EXTEND
                                                                                                                 DEFENDANT’S RESPONSE DEADLINE (L.R. 40-1)
                                                                                   Case 2:20-cv-11555-DSF-MRW Document 14 Filed 03/29/21 Page 3 of 3 Page ID #:42



                                                                                   1                                  ATTESTATION OF FILER
                                                                                   2          I, Scott Alan Burroughs, the filer of this document on the Court’s CM/ECF
                                                                                   3    system, hereby attest that all other signatories hereto, and on whose behalf the filing is
                                                                                   4    submitted, concur in the filing’s content and have authorized the filing.
                                                                                   5
                                                                                        Dated: March 29, 2021                         By:    /s/ Scott Alan Burroughs
                                                                                   6                                                         Scott Alan Burroughs

                                                                                   7

                                                                                   8
                                                                                   9

                                                                                   10

                                                                                   11
                 A limited liability partnership formed in the State of Delaware




                                                                                   12

                                                                                   13
REED SMITH LLP




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                   -3-
                                                                                                     JOINT NOTICE OF SETTLEMENT AND STIPULATED REQUEST TO EXTEND
                                                                                                                DEFENDANT’S RESPONSE DEADLINE (L.R. 40-1)
